Citation Nr: 0734388	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for dysthymia, depressive 
reaction, and/or major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. 

This case was previously before the Board in February 2006, 
at which time the veteran's claim of service connection for 
dysthymia, depressive reaction, and/or major depression was 
reopened and the case was then remanded to the RO to obtain 
additional evidence.

The issue of service connection for a disability involving 
the veteran's fingers previously referenced by the Board in 
the February 2006 decision is again referred to the RO for 
appropriate action.


FINDING OF FACT

While depressive reaction and nervous symptoms are shown 
during service, psychiatric disability, including major 
depression and dysthymia are not shown until many years after 
service, and the overall medical evidence does not 
demonstrate an etiological relationship or medical nexus 
between the veteran's current psychiatric disability and 
service.  


CONCLUSION OF LAW

Dysthymia, depressive reaction, and/or major depression were 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he received treatment for depression 
during service, and that his current psychiatric disability 
is the result of military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110. Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).

In this case, service medical records show that in early 
March 1966, on a Report of Medical History a little more than 
a month after the veteran's entrance into service, it was 
reported that he had nervous trouble or had experienced 
nervous trouble in the past. A contemporaneous service Report 
of Medical Examination revealed no psychiatric abnormalities.  

Service records also show complaints of headaches and include 
a reference to a "personal problem." In December 1968 it 
was reported that the veteran requested sedatives for a 
nervous condition of six months. The veteran's discharge 
physical examination report indicated that he had had 
depressive reaction in 1969 with no sequelae that it was not 
considered disqualifying.

An August 1999 VA medical examination for mental disorders 
revealed the veteran's history of psychiatric treatment 
during service, and treatment from a psychologist in 1995 for 
depression. It was stated that he had always been depressed.  
The diagnostic impression was dysthymia. VA and private 
psychiatric records in September and December 1999 show 
diagnoses of major depression.

A private psychiatric examination was performed in April 
2002.  The examiner indicated that VA records were reviewed.  
It was reported in a medical history that the veteran had 
never had emotional problems prior to entry into military 
service.  Treatment during service for psychiatric symptoms 
was reported. The veteran reportedly was unstable with 
anxiety and depression for 10 years after service without 
treatment.  He had psychiatric symptoms in 1995 and received 
treatment at that time. The diagnosis was major depression, 
recurrent.  The examiner opined that following induction the 
veteran developed emotional problems initially in the form of 
severe headaches followed by anxiety and depression requiring 
psychiatric treatment.  It was stated that the veteran's 
emotional condition evolved from the stress of active service 
and at discharge from service his condition was service 
connected.  The veteran received treatment through October 
2002.  It was reported that the onset of his psychiatric 
condition began in 1966 and that the veteran never achieved 
full recovery.  

In a March 2003 VA medical examination report for mental 
disorders, it was indicated that the veteran's claims folder 
and service medical records were reviewed.  The examiner 
opined that it was unlikely that the veteran's current 
nervous disorder was related or secondary to treatment he 
received in service.  He based his opinion on the veteran's 
history and evaluations, and also concluded that "the 
veteran's depressive symptoms began to present after he lost 
his job in 1996, but never received any psychiatric treatment 
until that date.  As clearly stated in the service report of 
medical examination, there was no sequelae of the depressive 
reaction suffered and treated in 1969."  

Another VA medical examination for mental disorders was 
performed in October 2006.  It was reported that the 
veteran's claims folder was reviewed. The diagnosis was 
dysthymic disorder. The examiner opined that the veteran's 
depressive disorder, including dysthymia, depressive 
reaction, and or major depressive disorder was not caused by 
or the result of the veteran's military service.  The 
rational for the opinion indicated that review of the records 
revealed on release of active duty depressive reaction, 1969, 
no sequelae; there was no evidence of psychiatric care during 
military service; there was no evidence of psychiatric 
complaints, psychiatric findings nor psychiatric treatment 
after military service until 1999 when he was evaluated a the 
VA medical center.

Analysis 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The record is not in dispute regarding the existence of 
current medical evidence of a psychiatric disability, most 
recently diagnosed as dysthymic disorder.  In addition 
service medical records confirm that the veteran received 
treatment for psychiatric pathology during service. As a 
result, the veteran meets two necessary criteria for service 
connection, namely medical evidence of current disability, 
and medical evidence of in-service incurrence.  

The veteran's service connection claim turns on whether 
medical evidence of a nexus or etiological relationship 
between service and his current psychiatric disease is shown. 
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The medical evidence in this case regarding a nexus or 
etiological relationship between current disability and 
service includes a statement from a private psychiatrist. The 
psychiatrist has opined that the veteran's current emotional 
condition evolved from his period of service. Seemingly, this 
statement relates to the diagnosis of recurrent major 
depression offered by the clinician, who apparently had use 
of information from the claims folder in rendering the 
opinion.  This evidence is positive and must be considered 
considerable in terms of establishing service connection.  
However, it is imperative to note that while the Board may 
only consider independent medical evidence to support its 
findings, the Board is not required to accept the medical 
authority supporting a claim. It must provide its reasons for 
rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision. Colvin v. Derwinski, 1 Vet. 
App.171 (1991); Hayes v. Brown, 9 Vet. App. 67 (1996).  

While the private psychiatrist's opinion is positive evidence 
in terms of weighing the evidence as a whole, it is also 
noted that the record includes medical evidence to the 
contrary. Separate VA clinicians in 2003 and in 2006, both 
referencing their use of the claims folder, have opined that 
the veteran's psychiatric disability is not related to his 
period of military service. The bases for the rationales 
offered by the VA clinicians includes findings from the 
record indicating that no sequelae or service psychiatric 
problems were reported in service, and that there was a 
considerable lengthy period of time between service and the 
first post service report of medical treatment.  Review of 
the records shows that it was more than twenty five years 
between service and reported psychiatric treatment, actual 
reported treatment is not shown until 1999.  The veteran has 
claimed to have received treatment prior to this date, but 
has provided no information, despite repeated requests, as to 
where he received this treatment.  This absence of medical 
complaints or findings of a psychiatric nature outweighs the 
veteran's reported history of symptoms continuing after 
service until he sought treatment in 1999 .  VA regulations 
require that when there is a question as to the chronicity of 
a disability in service continuity of symptomatology after 
service is necessary to support the claim. 38 C.F.R. 
§ 3.303(b). In this case there is an absence of continuity of 
symptomatology to support the veteran's claim, 
notwithstanding the substantial negative medical evidence 
regarding the relationship between service and the veteran's 
current depression or dysthymia.   

Based on the record it must be concluded that while 
depressive reaction and nervous symptoms were shown during 
service, psychiatric disability, including major depression 
and dysthymia is not shown until many years after service, 
and the overall medical evidence does not show an etiological 
relationship or medical nexus between the veteran's current 
psychiatric disability and service.  

The weight of the evidence is against the veteran's claim. 
Service connection for dysthymia, depressive reaction, and/or 
major depression is not warranted.

Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In March 2006, a 
letter from the RO provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf, and that he should submit any additional evidence 
that he had in his possession. A supplemental statement of 
the case issued in March 2007 provided additional notice 
regarding assignment of ratings and effective dates.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  As the claim 
is denied herein, the veteran is not prejudiced by the timng 
of this notice.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained. He has been afforded appropriate 
disability examinations. The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  



ORDER

Service connection for dysthymia, depressive reaction, and/or 
major depression is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


